Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 13, 16, 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sleichter, III et al. (6,682,494).
Regarding claim 8, Sleichter, III et al. disclose a seat device 15 comprising: a seat part on which a seated person is seated; and a vibration imparting device 12 configured to impart vibrations to the seated person, wherein the seat part has a frame 42 and a pad material 18 disposed at an upper position of the frame, the pad material has a recessed part 17, and the vibration imparting device 12 is disposed at a position facing the recessed part in a thickness direction of the pad material.  
Regarding clam 16, Sleichter, III et al. disclose a method for manufacturing a seat device 15, wherein the seat device has a seat part on which a seated person is seated and a vibration imparting device 12 configured to impart vibrations to the seated person, the seat part has a frame 42 and a pad material 18, the pad material has a recessed part 17, the method comprising: disposing the pad material at an upper position of the frame, and attaching the vibration imparting device to the seat part so that the vibration imparting device is disposed at a position facing the recessed part in a thickness direction of the pad material.
Regarding claims 13 and 21, Sleicther, III et al. disclose a controller 37 configured to control the operation of the vibration imparting device, wherein the vibration imparting device is attached to the frame and is disposed at a front position of the controller (figure 1 shows one set of vibration device is at front of the controller).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter, III et al. in view of Ramey (4,136,685).
Regarding claims 8 and 17, Ramey discloses the recessed part 16 is formed on a bottom surface of the pad material 14.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ramey and place the recess as the bottom of the pad material in the invention of Sleichter, III et al. because it is efficient and inexpensive to access the cavity. 
Regarding claims 9 and 18, Sleichter, III et al. fail to disclose the vibration imparting device is disposed at a front position of a front end portion of the frame. However, figure 2 of Sleichter, III et al. show the vibration device it at the front end of the pad. The pad has an curved front surface, and the curved fronts surface sits in front of the frame 42. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vibration device at the front end of the frame because it is efficient and inexpensive to access the device without damaging it. 
Claim(s) 15, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter, III et al. in view of Hybarger et al. (6,139,103).
Regarding claims 15 and 23, Hybarger et al. disclose the frame is a lower frame 40, and the seat part further has a resin frame 30 disposed at an upper position of the lower frame and at a lower position of the pad material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hybarger et al. and use a lower and upper frame in the invention of Sleichter, III et al. because it is easier to assemble and disassemble.
Allowable Subject Matter
Claims 11, 12, 14, 19, 20, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636